 1 STEPHANIE M. HINDS (CABN 154284)                                      FILED
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)                                            May 25 2021
 3 Chief, Criminal Division
                                                                        SUSANY. SOONG
 4 BARBARA J. VALLIERE (DCBN 439353)
   Assistant United States Attorney                     CLERK, U.S. DISTRICT COURT
 5                                                  NORTHERN DISTRICT OF CALIFORNIA
          450 Golden Gate Avenue, Box 36055                  SAN FRANCISCO
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7039
 7        FAX: (415) 436-7234
          barbara.valliere@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 21-CR-0204 VC
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   TYLE AARON EHRMAN,                               )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On May 13, 2021, defendant TYLER AARON EHRMAN was charged by Indictment with felon
20 in possession of ammunition, in violation of Title 18, United States Code, Section 922(g)(1).

21           This matter came before the Court on May 24, 2021, for a detention hearing. The defendant was
22 present and represented by Hanni Fakhoury. Assistant United States Attorney Barbara J. Valliere

23 appeared for the government. The government moved for detention, and the defendant opposed. At the

24 hearing, counsel submitted proffers and arguments regarding detention.

25           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
26 the record, the Court finds by clear and convincing evidence that no condition or combination of

27 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

28 defendant must be detained pending trial in this matter.

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     21-CR-0204 VC
 1          The present order supplements the Court’s findings and order at the detention hearing and serves

 2 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 3 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

 4 conclusion: The defendant has four prior felony convictions. Since his parole began, his reckless

 5 driving has led to four car accidents, endangering people. Several factors show that the Defendant is not

 6 amenable to supervision and cannot be counted on to comply with release conditions: the fact that his

 7 alleged conduct occurred while he was on parole for a state felony offense; his removal of his GPS

 8 monitor following the car accident on May 7, 2021, that precipitated his arrest; and his reckless driving

 9 while on parole. This finding is made without prejudice to the defendant’s right to seek review of

10 defendant’s detention, or file a motion for reconsideration if circumstances warrant it.

11          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

12          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

13 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

14 sentences or being held in custody pending appeal;

15          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

16 and

17          3.      On order of a court of the United States or on request of an attorney for the government,

18 the person in charge of the corrections facility in which the defendant is confined shall deliver the

19 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

20 court proceeding.

21          IT IS SO ORDERED.

22

23 DATED: May 25, 2021                                           ________________________
                                                                 HONORABLE THOMAS S. HIXSON
24
                                                                 United States Magistrate Judge
25

26

27

28

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     21-CR-0204 VC
